Citation Nr: 1217333	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  06-37 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for bilateral hip disorder.

5.  Entitlement to service connection for leg pain.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to physical disabilities.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2006, March 2006, and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In June 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In February 2009, the Veteran testified at a hearing before the Board via video-conferencing equipment.  In May 2006, the Veteran testified at a personal hearing before a Decision Review Officer, sitting at the RO.  Transcripts of these hearings are associated with the claims file.

The issues of entitlement to service connection for a cervical spine disorder, bilateral shoulder disorder, and bilateral hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent and probative evidence being at least in equipoise, lumbar spine spondylosis is a result of the Veteran's military service.

2.  Bilateral sciatica is etiologically due to service-connected lumbar spine spondylosis.

3.  A mood disorder is etiologically due to the Veteran's service-connected physical disabilities.


CONCLUSIONS OF LAW

1.  Resolving a reasonable doubt in the Veteran's favor, lumbar spine spondylosis was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Bilateral sciatica is proximately due to service-connected lumbar spine spondylosis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).

3.  A mood disorder is proximately due to service-connected physical disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection for lumbar spine spondylosis, bilateral sciatica, and a mood disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations as to that claim.  Additionally, the Board observes that the grant of the claims renders moot lack of compliance, if any exists, with the Board's orders in the June 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  In this case, the Veteran filed his claim before the amendments went into effect.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

The Veteran contends that he has developed disorders of the neck, low back, bilateral shoulders, and bilateral hips as a result of the duties he performed as an aviation mechanic in the United States Navy.  Specifically, he states that he had to lift and carry heavy chains two or three times daily.  Additionally, he claims that he has a neurological disorder of the left leg secondary to his lumbar spine disorder and an acquired psychiatric disorder secondary to his physical disabilities.  Therefore, he argues that service connection is warranted for disorders of the lumbar spine and legs and for an acquired psychiatric disorder.  

Initially, the Board notes that the Veteran's service treatment records are devoid of complaint, treatment, or diagnosis related to his back, legs, and mental health.  The clinical evaluation at his October 1972 separation examination was normal.  

Nevertheless, the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., his duties during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Board notes that the Veteran's service personnel records list his military occupational specialty as equivalent to aircraft mechanic.  Thus, the Board determines that the Veteran's description of his in-service duties is consistent with his circumstances of service.  38 U.S.C.A. § 1154(b).  Accordingly, regardless of documentation of orthopedic injury concurrent with military service, the Board determines that there is evidence of wear and tear on the Veteran's joints in service that could have resulted in his claimed disabilities.

With respect to current diagnoses, the Board observes that the Veteran has diagnosed spondylosis of the lumbar spine, bilateral sciatica, and a mood disorder.  Therefore, he has current disabilities with respect to each of these claims.  

As the criteria for an in-service event, injury, or disease and a current diagnosis have been met, the claims rest on whether the competent and probative evidence establishes that the disabilities resulted from the Veteran's military service.  The Veteran's leg claim rests on the outcome of the lumbar spine claim. 

The Board notes that there are conflicting medical opinions of record regarding whether the Veteran's current back disorder is directly related to his military service.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Veteran has been afforded two VA orthopedic examinations, one in July 2006, and another in August 2009.  Additional VA opinions were obtained in September 2009 and August 2010.  After a review of the claims file and examination of the Veteran, the July 2006 VA examiner opined that the Veteran's lumbar spine, disorder was less likely as not caused by military service and at least as likely as not caused by the Veteran's occupational history as a painter.  However, the examiner's rationale for this opinion was that there was no documented injury during service.  As discussed, the Veteran's description of his activities in service is presumed to be accurate.  Thus, the Board requires further explanation from the examiner as to whether the Veteran's claimed disorders are due to those activities or as to why these disorders if related to military service would be related only to an injury.  As the rationale for the July 2006 VA examiner's opinion is insufficient, the Board affords the opinion little probative weight. 

The August 2009 VA examiner also reviewed the claims file and examined the Veteran.  He further indicated a review of relevant medical literature.  The examiner found that the Veteran's lumbar spine disorder was less likely than not related to his military service.  In support of this opinion, the examiner cited multiple post-service risk factors for the degenerative changes noted, including repetitive lifting in various post-service occupations and a 30 year history of smoking.  He indicated that the disorders were more likely than not due to the combined effects of these multiple risk factors and could not be attributed to a single risk factor.  Thus, the examiner's conclusion was that the Veteran's claimed disabilities were not at least as likely as not a result of his military service.  However, the Board notes that the opinion emphasizes that the back disorder had no single cause, but multiple causes post-service.  However, the examiner failed to explain why the Veteran's military activities could not have been one of the multiple causes.  Service connection does not require that the military service be the only cause of the current disability.

The opinion of the August 2009 examiner was reviewed by a physician in September 2009, and he concurred.  The physician indicated that the degenerative changes were age-related and of no pathological consequence.  Further, he particularly noted that the first complaint of low back pain in the record is dated over 10 years after discharge.  This statement is incorrect.  A May 1974 VA treatment record clearly shows treatment for low back pain with subjective complaints of back pain recurring for several years.   

Accordingly, the claims file was returned to the August 2009 VA examiner in August 2010.  After a review of the May 1974 treatment record, as well as other evidence added to the claims file after August 2009, the examiner determined that his opinion was unchanged.  Specifically, he indicated that the Veteran's symptoms in May 1974 were consistent with his employment at the time.  Nevertheless, the Board notes that the opinion needing clarification was the September 2009 opinion by the physician, and the clarification was requested of and completed by the August 2009 VA examiner.  Moreover, the August 2010 opinion still failed to acknowledge the Veteran's assertions in May 1974 that he had had back pain for several years. 

For these reasons, the Board determines that the August 2009 and September 2009 VA opinions also lack probative value.  

In contrast to the VA examiner opinions, the Veteran submitted two letters from Dr. JV, his chiropractor.  In a January 2008 letter, Dr. JV indicated that he had been treating the Veteran primarily for low back pain, but that there were also complaints of neck and hip pain.  Dr. JV noted the Veteran's reports of lifting a heavy chain two to three times daily in service and opined that the Veteran's chronic disorder was more likely than not the result of his military service.  He did not specify which chronic disorder he meant.  

Nevertheless, in a December 2008 letter, Dr. JV specified that the Veteran's back problems were more likely than not a result of the work done in service.  He indicated that he had reviewed the Veteran's service treatment records and VA treatment records dated back to 1974.  Further, he stated that he had treated the Veteran for five years and had no reason to believe his chronic back disorder stemmed from anything else.  Given that Dr. JV reviewed all pertinent treatment records and had several years experience treating the Veteran post-service, which would presumably result in knowledge of his post-service activities, the Board affords this opinion great probative weight.  

In light of the above analysis, the Board determines that the competent and probative evidence relating the Veteran's lumbar spine spondylosis to his military service is at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, service connection for lumbar spine spondylosis is granted.

Moreover, as for the Veteran's claim for service connection for leg pain, the Board notes that, the August 2009 VA examiner diagnosed sciatica in the bilateral lower extremities and related the disability to the lumbar spondylosis.  As this opinion rests on the findings at the examination, it does not lose probative value due to the aforementioned inadequate rationale relating to the lumbar spine opinion.  Further, there is no competent evidence contradicting this opinion.  Accordingly, service connection for bilateral sciatica is also granted.

Finally, the Veteran has filed a claim for service connection for an acquired psychiatric disorder, to include as secondary to service-connected physical disabilities.  The Veteran has carried many psychiatric diagnoses, including anxiety disorder NOS, depression NOS, bipolar affective disorder, panic disorder, and mood disorder.  He has received mental health treatment and been afforded VA psychiatric examinations.  An August 2009 VA examination was specific to the Veteran's claim for service connection on a secondary basis.  After examining the Veteran and his mental health history as documented in the file, the examiner concluded that in the absence of any compelling alternative source for mood problems, the Veteran met the criteria for a diagnosis of mood disorder due to general medical conditions.  The examiner did not specify the general medical conditions, although he referenced the physical conditions for which the Veteran was seeking service connection, noting that they were not yet service-connected.  As discussed above, service connection is now in effect for lumbar spine spondylosis and bilateral sciatica.  Accordingly, the Board concludes that the Veteran's mood disorder is proximately due to his service-connected disabilities. 


ORDER

Service connection for lumbar spine spondylosis is granted.

Service connection for bilateral sciatica is granted.

Service connection for a mood disorder is granted.


REMAND

Reasons for remand: to schedule another VA orthopedic examination 

At the August 2009 VA examination discussed above with regard to the lumbar spine, the examiner also examined and offered etiological opinions for the Veteran's cervical spine, bilateral shoulders, and bilateral hips.  These opinions, however, were virtually identical to the opinion offered with respect to the lumbar spine disorder.  That is, the examiner indicated that the disorders were more likely than not due to the combined effects of post-service risk factors and could not be attributed to a single risk factor.  Thus, he concluded that the Veteran's cervical spine, bilateral shoulder, and bilateral hip disorders were not at least as likely as not a result of his military service.  However, the opinion emphasizes that the military service was not the cause because there was no single cause, but multiple causes.  However, the examiner failed to explain why the Veteran's military activities could not have been one of the multiple causes.  Service connection does not require that the military service be the only cause of the current disability.  Therefore, the Board again remands these claims so that another VA opinion may be obtained.  
  
Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the August 2009 VA examiner for a clarification of his opinion.  If he is not available, schedule the Veteran for another VA orthopedic examination to assess the etiology of his cervical spine, bilateral shoulder, and bilateral hip disorders.  Once a review of the record, and examination if necessary of the Veteran, are complete, the examiner should respond to the following:

a. Is it at least as likely as not that the Veteran's current cervical spine disorder is causally or etiologically a result of his military service, whether alone or in conjunction with post-service event or injury?

b. Is it at least as likely as not that the Veteran's current bilateral shoulder disorder is causally or etiologically a result of his military service, whether alone or in conjunction with post-service event or injury? 
c. Is it at least as likely as not that the Veteran's current bilateral hip disorder is causally or etiologically a result of his military service, whether alone or in conjunction with post-service event or injury?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions   reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

2. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	
______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


